ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Shoreline Foundation, Inc.                    )      ASBCA No. 61753
                                              )
Under Contract No. W9126G-16-C-0045           )

APPEARANCE FOR THE APPELLANT:                        Edward J. Laperouse II, Esq.
                                                      Laperouse, APLC
                                                      Baton Rouge, LA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Clark Bartee, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Galveston

                                    ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 23, 2019




                                                  Admimstrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61753, Appeal of Shoreline Foundation, Inc.,
rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals